Citation Nr: 1746329	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to March 1971.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In November 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file. 

In January 2017, the Board most recently remanded this matter to obtain additional VA treatment records.  Such records have been obtained.  See May 2017 VA Medical Center (VAMC) records.  Accordingly, this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the June 2017 Supplemental Statement of the Case (SSOC) the Agency of Original Jurisdiction (AOJ) added additional medical records to the claims file.  However, through his representative, the Veteran waived initial AOJ review of this evidence.  See August 2017 Appellate Brief.  Accordingly, the Board may proceed with adjudication of the claim.


FINDING OF FACT

The Veteran's hepatitis C is not etiologically related to his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A.
 §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See January 2010 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal was most recently readjudicated in a June 2017 supplemental statement of the case.  Nothing more is required.

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  VA Medical Center and Social Security Administration (SSA) records have also been obtained and associated with his claims file.  He has been provided appropriate VA examinations and opinions.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the increased rating claim adjudicated herein, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There are three requirements to establish service connection: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a veteran served for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Although all of the evidence must be reviewed, only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378  (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Hepatitis C has not been designated by VA as a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Service connection accordingly may not be presumed.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f). Service connection also cannot be granted based on chronicity or continuity of symptomatology absent a chronic disease.  Nonetheless, the onset of the disability as well as the onset and persistence of relevant symptoms still must be taken into account in relation to direct service connection.

VA recognizes a number of risk factors, which may support a finding that the Veteran contracted hepatitis C in service.  Such factors include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.  

Analysis

The Veteran asserts that he is entitled to service connection for hepatitis C.  Particularly, he contends that he contracted hepatitis C as a result of his exposure to in-service risk factors, including IV drug use, intranasal cocaine usage, and/or high risk sexual activity.  See February 2016 Statement in Support of Claim and November 2011 Hearing Testimony.  Nevertheless, after a thorough review of the record, the Board finds that service connection for hepatitis C is not warranted.  

Initially, the Board recognizes that the Veteran has a current diagnosis of hepatitis C.  In November 2002, the Veteran was assessed with hepatitis C.  See November 2002 VAMC records.  Such diagnosis appears to have been present through November 2016.  See November 2016 VAMC records.  

Moreover, while service treatment records are negative for complaints, diagnoses, or treatment for hepatitis C or related symptomatology, the Board finds no reason to call into question the Veteran's assertion that he engaged in high risk sexual activity, intranasal cocaine use, and IV drug use during his time in service.  Thus, there is evidence of an in-service event, injury, or disease.  However, as will be discussed more fully below, the competent and credible evidence of record indicates that, it is more likely that the Veteran contracted hepatitis C due to such risk factors several years after his period of service.

In pertinent part, in September 1990 (almost twenty years after service), VAMC records showed negative laboratory test results for hepatitis C.  Subsequent, VAMC records document a November 2002 diagnosis for hepatitis C and ongoing treatment, but contain no opinions concerning the etiology of this disorder.  

In November 2014, the Veteran underwent a VA examination to assess the etiology of his hepatitis C.  Upon examination, it was noted that the Veteran did not have active hepatitis C at that time and did not require continuous medication.  The examiner opined that it is less likely than not that the Veteran's hepatitis C was the result of military service.  

After this examination, the RO determined that the VA examiner's rationale was insufficient and requested an addendum opinion.  Accordingly, in a January 2015 VA addendum opinion, the examiner explained further that, despite any in-service high risk activity, the Veteran tested negative for hepatitis C in 1990 and, therefore, there was no evidence of hepatitis C prior to 1990, including service.  

Thus, without reaching a decision as to whether the Veteran has a current diagnosis of active hepatitis C, the Board finds that his claim for service connection for this disorder must fail due to a lack of competent and credible evidence of an association between this disability and his active duty.  Specifically, with regard to the Veteran's assertion that his hepatitis C is etiologically related to his in-service sexual activity and drug use, the Board finds that he is not competent.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's hepatitis C was incurred in service or is attributable to any aspect of active duty service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


